EXHIBIT Nov. 13. 2008 / 2:00PM PT, TGAL - Q2 2009 Tegal Corporation Earnings Conference Call CORPORATE PARTICIPANTS Christine Hergenrother Tegal Corporation - CFO Tom Mika Tegal Corporation - President & CEO CONFERENCE CALL PARTICIPANTS Nicholas Bilkey Growth Securities, Inc, - Analyst PRESENTATION Operator Good day, everyone, and welcome to the Tegal second quarter fiscal 2009 earnings conference call. Today's call is being recorded. At this time I would like to turn the call over to Ms. Christine Hergenrother, Tegal's Chief Financial Officer. Please go ahead, Ms. Hergenrother. Christine Hergenrother - Tegal Corporation - CFO Thank you. Good afternoon, and welcome to Tegal's investor conference call for the second quarter of fiscal 2009, which ended September 30, 2008. Before I review the financial results for the quarter end, I have two housekeeping items. The first is a reminder that a digital recording on this conference call will be made available two hours after the completion of the call and it will be available through midnight on Thursday, November 20, 2008. To access investors should dial 888-286-8010 or 617-801-6888 and enter passcode 50476559. An online replay of the call, along with the Company's earnings release, will be available on the Company's website, as well. The second item is a reminder about the important Safe Harbor statement that should be taken into consideration when listening to comments that will be made on this call. Except for historical information, matters discussed on this call are forward-looking statements. Such forward-looking statements are subject to certain risks and uncertainties, including but not limited to: Industry conditions; economic conditions; acceptance of new technology; the growth of target markets, as well as other risks. Actual operations and financial results may differ materially from Tegal's expectations as a result of f these factors or unanticipated events. Specifically, we refer you to the risks and uncertainties as set forth in the Company's period filings with Securities and Exchange Commission. Following my review of the financial performance for quarter I will introduce Tom Mika, President and Chief Executive Officer of Tegal, who will have some additional comments After that we will entertain questions from the dial-in audience. Revenues for the fiscal second quarter were $2 million, a sequential decrease of 58% from $4.7 million in the fiscal first quarter of 2008 and a decrease of 81% from $10.8 million recorded for the same quarter a year ago. Our reported net loss for the second quarter of $2.5 million, or $0.34 per share, compared to a net income of $693,000, or $0.10 per share in the comparable quarter one year ago.
